      Case
        Case
           1:19-cv-10078-VEC-KNF
              1:19-cv-10078-VEC Document
                                  Document
                                         40 41Filed
                                                 Filed
                                                    03/25/21
                                                       03/25/21Page
                                                                 Page
                                                                    1 of
                                                                       11of 1


MEMO ENDORSED
            LEE LITIGATION GROUP, PLLC
                             148 W. 24th Street, 8th Floor
                                   New York, NY 10011
                                     Tel: 212-465-1180
                                     Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:      212-661-1008
                      anne@leelitigation.com
                                                                          March 25, 2021
Via ECF
The Honorable Valerie Caproni, U.S.D.J.
                                                                       USDC SDNY
United States District Court
                                                                       DOCUMENT
Southern District of New York
                                                                       ELECTRONICALLY FILED
40 Foley Square
                                                                       DOC #:
New York, NY 10007
                                                                       DATE FILED: 3/25/2021
                      Re:    Veleva v. Tamburi Trattoria Ltd. et al.
                             Case No. 19-cv-10078

Dear Judge Caproni:

        We are counsel of record to Plaintiff Valentina Veleva in the above-referenced matter and
write to inform the Court that we have been terminated as counsel as of this date.



Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.



   Plaintiff's counsel must file a motion to be relieved consistent
   with Local Rule 1.4. The motion must be served upon the
   plaintiff, with service noted on ECF.

   SO ORDERED.


                                               3/25/2021

   HON. VALERIE CAPRONI
   UNITED STATES DISTRICT JUDGE
